OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN
Honorable B. L. Atldaron,   pa$o #8




Board of Dlroatorr, the (lorernl~bow. Wenoe it 10 ow
opinion that the bond6 of Oulf lktu Sup9ly Dklet    atay
be sold either by a(lvertl8lngor ulthout aarutiring 14~:
blda so long a8 the bo8t terma and beet priae therefor 18
obtdned.

                                      I




     FIRST ASSISTANT
     ATTORNEY GENERAL                     Olamnee t. Orour
                                                 A88iiat8nt
Qz;o-8